Citation Nr: 1824847	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, in excess of 10 percent.

2.  Entitlement to an increased disability rating (or evaluation) for chronic left ankle instability in excess of 20 percent.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1980 to September 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied increased disability ratings for the issues on appeal.

The issues on appeal were previously before the Board in October 2015 and September 2016.  On both occasions the issues on appeal were remanded to obtain an adequate VA ankle examination.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, as will be discussed below, the issue of an increased disability rating for chronic left ankle instability in excess of 20 percent, must once again be remanded for an addendum opinion; however, an adequate examination was performed as to the issue of an increased disability rating for residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, in excess of 10 percent, and that issue is ripe for adjudication.

The Veteran testified from Columbia, South Carolina, at an August 2015 Travel Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the August 2015 hearing.  In a letter dated June 2017, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that, if no request for a new hearing was received within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and proceed with the appeal.  To date, the Board has not received a response to the June 2017 hearing letter; therefore, the Board finds that the Veteran does not want a new hearing at this time.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of an increased disability rating for chronic left ankle instability in excess of 20 percent, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period on appeal, from August 11, 2010, the service-connected residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, manifested as marked limitation of motion, without malunion of the os calcis or astragalus, ankylosis of the ankle, subastragalar joint, or tarsal joint, or the need to undergo an astragalectomy.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal from August 11, 2010, the criteria for a disability rating of 20 percent, but no higher, for the service-connected residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision remands the issues of an increased disability rating for chronic left ankle instability, associated with residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, in excess of 20 percent, and entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In August 2010, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The August 2010 VCAA notice was issued to the Veteran prior to the May 2011 rating decision on appeal.  Further, the issues on appeal were readjudicated in a July 2012 statement of the case (SOC) and May 2016 and May 2017 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA ankle examinations throughout the course of this appeal.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As to the question of whether an increased disability rating for residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, in excess of 10 percent is warranted, the record reflects that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the Board finds the examinations, when taken together, are adequate as to that issue.

All relevant documentation, including VA and private treatment (medical) records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased disability rating for residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, in excess of 10 percent.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Left Ankle Disability (Other than Instability)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's left ankle disability has been rated under Diagnostic Code 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under Diagnostic Code 5271, a 10 percent rating is assigned when limitation of motion is moderate, and a 20 percent rating is assigned when limitation of motion is marked.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Having reviewed all the relevant evidence of record, lay and medical, the Board finds that, for the entire increased rating period on appeal from August 11, 2010, the service-connected residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, manifested as marked limitation of motion, without malunion of the os calcis or astragalus, ankylosis of the ankle, subastragalar joint, or tarsal joint, or the need to undergo an astragalectomy.

At the outset, the Board will address the question of whether an increased disability rating for the left ankle disability may be warranted under Diagnostic Codes 5270 or 5272 for ankylosis of the ankle and/or subastragalar or tarsal joint.  The reports from the December 2015 and May 2017 VA ankle examinations both reflect that, upon examination, no ankylosis was found in the left ankle.  This finding is supported by the other lay and medical evidence of record.  Further, the Veteran has not advanced, in testimony or in a sperate lay statement, that ankylosis is present in the left ankle.  For these reasons, the Board finds that an increased disability rating is not warranted under Diagnostic Codes 5270 or 5272 for ankylosis of the ankle and/or subastragalar or tarsal joint.  38 C.F.R. § 4.71a.

Further, the Board has considered whether an increased disability rating may be warranted under either Diagnostic Codes 5273 or 5274.  Again, review of the VA ankle examinations and the other relevant evidence of records shows no malunion of the os calcis or astragalus, and no need for an astragalectomy, and the Veteran has not advanced as such; therefore, the Board finds an increased disability rating under either Diagnostic Codes 5273 or 5274 to not be warranted.  Id.

Finally, having reviewed all the evidence of record, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased 20 percent disability rating is warranted under Diagnostic Code 5271 for "marked" limitation of motion.  VA treatment records, along with the Veteran's lay statements and testimony, convey that throughout the relevant rating period on appeal the Veteran has continuously experienced pain at a level of 8 out of 10 on the pain scale with flare-up of pain after some physical activity.

The report from the December 2015 VA ankle examination reflects that, upon range of motion testing, the Veteran's plantar flexion was limited to 20 of 45 degrees.  Per the subsequent May 2017 VA ankle examination, dorsiflexion was limited to 10 of 20 degrees and plantar flexion was limited to 15 of 45 degrees.  Additionally, the examination reports convey that the Veteran advanced having flare-ups of pain that would further limit range of motion.  In a March 2018 brief the Veteran's representative argued, and the Board agrees, that a loss of plantar flexion of over 50 percent of normal is "marked" limitation of motion as contemplated by VA rating criteria.  Id.

The Board finds that, for the entire increased rating period on appeal, from August 11, 2010, the service-connected residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, manifested as marked limitation of motion, without malunion of the os calcis or astragalus, ankylosis of the ankle, subastragalar joint, or tarsal joint, or the need to undergo an astragalectomy, to warrant an increased 20 percent disability rating, the maximum available rating, under Diagnostic Code 5271.  Id.  As discussed above, during the relevant period on appeal the Veteran lost over half of the motion in the left ankle due to pain, and this is even before the reported painful flare-ups.  As such, the Board will resolve reasonable doubt in favor of the Veteran to find that, for the rating period on appeal from August 11, 2010, the left ankle demonstrated "marked" limitation of motion, warranting a 20 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; DeLuca.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to August 11, 2010, the date of claim for increase.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating between August 2009 and August 2010.  As such, the appropriate effective date for the increased disability rating of 20 percent for residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring, is August 11, 2010, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected left ankle disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  

Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. 
§ 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's left ankle disability picture has manifested primarily as painful limitation of motion of the left ankle with flare-ups and difficulty standing, walking, and conducting various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Additionally, under Diagnostic Code 5271, in evaluating the Veteran's limitation of motion of the ankle, VA is to consider whether the limitation is moderate or marked, rather than on actual degrees lost.  As such, in determining whether limitation is moderate or marked, the evaluator should consider all factors that may limit motion; therefore, the Veteran's symptoms are specifically considered under the schedular rating criteria.

Further, the functional limitations imposed by the Veteran's left ankle disability, including difficulty standing, walking, and interference with occupational and daily activities that involve use of the ankle, are primarily the result of the ankle pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's ankle pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

Here, the problems reported by the Veteran are specifically contemplated by the scheduler rating criteria discussed above.  In the absence of exceptional factors associated with the left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

For the rating period from August 11, 2010, an increased disability rating of 20 percent, but no higher, for the service-connected residuals of sprain injury of the left ankle with mild degenerative changes to include calcaneal spurring is granted.


REMAND

Rating Left Ankle Instability

Per the remand directives of the September 2016 Board Remand, a VA examiner was to opine as to whether the Veteran's left ankle instability was best characterized as slight, moderate, or severe.  Unfortunately, no such opinion was rendered by the VA examiner at the May 2017 VA ankle examination.  As such, remand to obtain this outstanding opinion is necessary.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from September 2016.


TDIU

The Court has held that a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has sought increased disability ratings for service-connected left ankle disabilities.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The evidence of record indicates that the Veteran is unemployed, and that such unemployment may be due to service-connected disabilities; therefore, the Board finds that the issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for initial adjudication.

Accordingly, the issues of an increased disability rating for chronic left ankle instability and a TDIU are REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment (medical) records concerning left ankle treatment.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's left ankle, not already of record, for the period from September 2016.

3.  Return the May 2017 VA ankle examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should provide the following opinion:

Is the symptomatology and impairment of the Veteran's left ankle instability best categorized as slight, moderate, or severe?  

4.  After any additional notification and/or development deemed warranted, to include the issuance of VCAA notice and/or a request that the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), readjudicate/adjudicate the issues of an increased disability rating for chronic left ankle instability in excess of 20 percent, and entitlement to a TDIU.  If any benefit sought on appeal is denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


